--------------------------------------------------------------------------------


EXHIBIT 10.3
 
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 2 dated as of February 5, 2019 (this “AMENDMENT”), to the
Employment Agreement, dated as of May 18, 2012 and previously amended by
Amendment No. 1 to Employment Agreement dated as of July 1, 2014 (as amended,
the “EMPLOYMENT AGREEMENT”), by and between Motorcar Parts of America, Inc.
(“COMPANY”) and Selwyn Joffe, an individual residing at (“EXECUTIVE”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the EMPLOYMENT AGREEMENT.
 
RECITALS
 
WHEREAS, the parties wish to amend the EMPLOYMENT AGREEMENT to change the
EMPLOYMENT TERM, add LONG-TERM INCENTIVE COMPENSATION, and make certain other
changes as set forth herein;
 
NOW, THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.          Paragraph 2 of the EMPLOYMENT AGREEMENT is hereby deleted in its
entirety and is replaced with the following:
 
“TERM.  EXECUTIVE’S term of employment under this AGREEMENT shall commence on
February 5, 2019 and shall continue for a period through and including July 1,
2023 (the ‘EMPLOYMENT TERM’), unless extended in writing by both parties or
earlier terminated pursuant to the terms and conditions set forth herein.”
 
2.          Paragraph 5(g) of the EMPLOYMENT AGREEMENT is hereby deleted in its
entirety and is replaced with the following:
 

--------------------------------------------------------------------------------

LONG TERM INCENTIVE COMPENSATION.  Commencing with the fiscal year ending March
31, 2019 and continuing through the fiscal year ending March 31, 2023, the
COMPANY shall annually grant Restricted Stock to the EXECUTIVE pursuant to the
2010 PLAN (each grant an “ANNUAL RS AWARD”) on the terms and conditions set
forth in this Paragraph 5(g).  The grant date for the PERFORMANCE CYCLE (as
defined below) ending on March 31, 2019 shall be on or as soon as practicable
after the adoption of the second AMENDMENT to this EMPLOYMENT AGREEMENT.  The
grant date for each subsequent ANNUAL RS AWARD (the “GRANT DATE”) shall be on or
after the first day of the fourth fiscal quarter of the fiscal year of the
Company immediately preceding the PERFORMANCE CYCLE (as defined below) with
respect to which such grant is made but not later than the last day of the
fiscal year of the COMPANY immediately preceding the PERFORMANCE CYCLE with
respect to which such grant is made.  The number of shares of Restricted Stock
granted pursuant to each ANNUAL RS AWARD shall be not less than 75,000 shares. 
The purchase price for the Restricted Stock granted pursuant to each ANNUAL RS
AWARD shall be zero.  Each ANNUAL RS AWARD shall vest based on the achievement
of threshold, target and maximum levels of performance based upon such
performance measure or measures as EXECUTIVE and the Administrator shall
mutually agree.  “PERFORMANCE CYCLE” shall mean, with respect to each ANNUAL RS
AWARD, the COMPANY’S next fiscal year commencing after the applicable GRANT
DATE.  The first PERFORMANCE CYCLE shall be the fiscal year of the COMPANY
ending on March 31, 2019.  The “PERFORMANCE DETERMINATION DATE”, with respect to
any PERFORMANCE CYCLE, shall be the date on which the Administrator and
EXECUTIVE mutually determine that the applicable performance measure(s) have
been achieved; provided, that, such date shall be not later than forty-five (45)
days after the filing of the COMPANY’S Annual Report on Form 10-K for the
applicable PERFORMANCE CYCLE with the U.S. Securities and Exchange Commission
(the “FILING DATE”).  If the threshold performance level is achieved for a
PERFORMANCE CYCLE, then one third of the shares of Restricted Stock granted
pursuant to the applicable ANNUAL RS AWARD shall vest as of the applicable
PERFORMANCE DETERMINATION DATE.  If the target performance level is achieved for
a PERFORMANCE CYCLE, then two thirds of the shares of Restricted Stock granted
pursuant to the applicable ANNUAL RS AWARD shall vest as of the applicable
PERFORMANCE DETERMINATION DATE.  If the maximum performance level is achieved
for a PERFORMANCE CYCLE, then all shares of Restricted Stock granted pursuant to
the applicable ANNUAL RS AWARD shall vest as of the applicable PERFORMANCE
DETERMINATION DATE.  If the threshold level of performance for a PERFORMANCE
CYCLE is not achieved, the shares of Restricted Stock granted pursuant to the
applicable ANNUAL RS AWARD shall be forfeited to the COMPANY, effective as of
the applicable PERFORMANCE DETERMINATION DATE.  If the performance level
achieved for a PERFORMANCE CYCLE is (i) greater than the applicable threshold
performance level but less than the applicable target performance level or (ii)
greater than the applicable target performance level but less than the
applicable maximum performance level, then the number of shares that become
vested shall be interpolated between the applicable threshold and target number
of shares or the applicable target and maximum number of shares, as the case may
be.  As an example (for illustration purposes only), if for a PERFORMANCE CYCLE
the threshold level of performance is ADJUSTED EBITDA (as defined below) of
$100, the target level of performance is ADJUSTED EBITDA of $150 and the maximum
level of performance is ADJUSTED EBITDA of $200, then if the COMPANY is
determined to have ADJUSTED EBITDA of $175 for such PERFORMANCE CYCLE, and if
the number of shares granted was 75,000, then the number of shares that would
vest would be 62,500 shares. Vested shares shall be distributed to EXECUTIVE as
soon as practicable after the applicable PERFORMANCE DETERMINATION DATE, but in
no event later than thirty (30) days after the applicable PERFORMANCE
DETERMINATION DATE.  Except as otherwise provided in this Agreement, upon
EXECUTIVE’s termination of employment, EXECUTIVE shall forfeit any unvested
shares granted pursuant to this Paragraph 5(g).  “ADJUSTED EBITDA” shall mean,
with respect to a PERFORMANCE CYCLE, Adjusted EBITDA as reported in the
COMPANY’s earnings release for such PERFORMANCE CYCLE.
 

--------------------------------------------------------------------------------

3.          The EMPLOYMENT AGREEMENT is further amended by adding Paragraph 5(h)
to read as follows:
 
CLAWBACK PROVISIONS.  Each Award granted pursuant to Paragraphs 5(b), (d), (f),
and (g), to the extent such Award constitutes “incentive-based compensation”
within the meaning of Section 10D of the Securities Exchange Act of 1934, as
amended (the “EXCHANGE ACT”), shall be subject to clawback by the COMPANY to the
extent required by Section 10D(b)(2) of the EXCHANGE ACT, as determined by the
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission.  Further, the COMPANY’s clawback rights
shall be limited in accordance with California law to the extent California law
applies.
 
4.          Paragraph 8(a) of the EMPLOYMENT AGREEMENT is hereby deleted in its
entirety and is replaced with the following:
 
The EMPLOYMENT TERM shall terminate on the date of EXECUTIVE’s death, in which
event EXECUTIVE’s accrued SALARY and BONUS, if any, reimbursable expenses and
benefits, including accrued but unused vacation time and vested but
undistributed shares of Restricted Stock granted pursuant to Paragraph 5(g),
owing to EXECUTIVE through the date of EXECUTIVE’s death, shall be paid to
EXECUTIVE’s estate, and EXECUTIVE’s estate shall assume EXECUTIVE’s rights under
the 2010 Plan and the related rights under this AGREEMENT.  EXECUTIVE’s estate
will not be entitled to any other compensation upon termination of this
AGREEMENT pursuant to this Paragraph 8(a).
 
5.          Paragraph 8(b) of the EMPLOYMENT AGREEMENT is hereby deleted in its
entirety and is replaced with the following:
 

--------------------------------------------------------------------------------

If, during the EMPLOYMENT TERM, in the opinion of a duly licensed physician
selected by COMPANY and reasonably acceptable to EXECUTIVE, EXECUTIVE, because
of physical or mental illness or incapacity, shall become substantially unable
to perform the duties and services required of him under this AGREEMENT for a
period of 180 consecutive days, the COMPANY may, upon at least ten days’ prior
written notice given at any time after the expiration of such 180-day period to
EXECUTIVE of its intention to do so, terminate this AGREEMENT as of such date as
may be set forth in the notice.  In case of such termination, EXECUTIVE shall be
entitled to receive his accrued SALARY and BONUS, if any, reimbursable expenses
and benefits and vested but undistributed shares of Restricted Stock granted
pursuant to Paragraph 5(g), owing to EXECUTIVE through the date of termination. 
In addition, EXECUTIVE shall be entitled to receive the benefits payable
pursuant to the POLICY described in Paragraph 8(c) below.  EXECUTIVE will not be
entitled to any other compensation upon termination of this AGREEMENT pursuant
to this Paragraph 8(b).

6.          Paragraph 9(d) of the EMPLOYMENT AGREEMENT is hereby deleted in its
entirety and is replaced with the following:
 
If EXECUTIVE shall voluntarily terminate this AGREEMENT pursuant to the
provisions of Paragraph 9(c) or if the COMPANY shall terminate EXECUTIVE without
Cause, then the COMPANY shall pay EXECUTIVE’s SALARY (at the annual rate in
effect immediately prior to the Termination Date (as defined below)),
EXECUTIVE’s average bonus earned for the two years immediately prior to the year
in which this AGREEMENT is so terminated or, if such termination occurs within
the first three months of the COMPANY’s fiscal year, for the second and third
years preceding the year in which such termination occurs (in either case,
payable by no later than January 31 of each year), and all benefits identified
in Paragraph 7 and 8(c) (including without limitation EXECUTIVE’s automobile
allowance) through the later of that date which is two years after the
Termination Date or July 1, 2023.  The COMPANY shall also pay EXECUTIVE any
reimbursable expenses and vested but undistributed shares of the COMPANY’s
common stock owed to EXECUTIVE through the Termination Date.  In addition, if
(i) EXECUTIVE shall terminate this AGREEMENT pursuant to the provisions of
Paragraph 9(c) for Good Reason or (ii) the COMPANY shall terminate EXECUTIVE
without Cause:  (A) EXECUTIVE shall immediately vest in the applicable target
number of shares of Restricted Stock granted pursuant to Paragraph 5(g) for the
PERFORMANCE CYCLE in which such Termination occurs; and (B) EXECUTIVE shall
immediately vest in 50,000 shares of Restricted Stock for each PERFORMANCE CYCLE
commencing during the remainder of the EMPLOYMENT TERM.  As an example (for
illustration purposes only), if the applicable Termination Date is December 31,
2021, and if the number of shares granted was 75,000 for the then-current
PERFORMANCE CYCLE, then EXECUTIVE would immediately vest in 50,000 shares of
Restricted Stock for the PERFORMANCE CYCLES ending on March 31, 2022 and March
31, 2023, for a total of 100,000 shares.  For the purpose of the foregoing
payments, the foregoing annual SALARY rate shall be the rate paid to EXECUTIVE
without regard to any purported reduction or attempted reduction of such rate by
the COMPANY.  EXECUTIVE shall not be required to mitigate the amount of any
payment provided for in this Paragraph 9 by seeking employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Paragraph 9 be
reduced by any compensation earned by EXECUTIVE as the result of consultancy
with or employment by another entity, by retirement benefits, by offset against
any amount claimed to be owed by EXECUTIVE to the COMPANY, or otherwise.
 

--------------------------------------------------------------------------------

7.          Paragraph 9(f) of the EMPLOYMENT AGREEMENT is hereby deleted in its
entirety and is replaced with the following:
 
If a Change in Control of the COMPANY occurs, then, effective as of immediately
prior to such Change in Control, EXECUTIVE shall vest in the target number of
shares of Restricted Stock granted pursuant to Paragraph 5(g) with respect to
the PERFORMANCE CYCLE during which such Change in Control of the COMPANY
occurred.  If a Change in Control of the COMPANY shall occur and EXECUTIVE shall
voluntarily terminate this AGREEMENT pursuant to the provisions of Paragraph
9(c) or if the COMPANY shall terminate EXECUTIVE without Cause with effect on or
prior to the two-year anniversary of the Change in Control, then EXECUTIVE shall
be entitled to receive either (i) the severance benefit (the “SEVERANCE
BENEFIT”) described in this Paragraph 9(f) or (ii) the benefits provided under
Paragraph 9(d), whichever is more favorable to EXECUTIVE.  The SEVERANCE BENEFIT
shall be equal to the sum of (i) two times EXECUTIVE’s SALARY (at the annual
rate in effect immediately prior to the date of the Change in Control) plus (ii)
two times EXECUTIVE’s average bonus earned for the two years immediately prior
to the year in which the Change in Control occurs (payable by no later than
January 31 of each year).  The COMPANY shall also pay EXECUTIVE any reimbursable
expenses and vested but undistributed shares of Restricted Stock granted
pursuant to Paragraph 5(g) owed to EXECUTIVE through the Termination Date.  The
SEVERANCE BENEFIT shall be paid to EXECUTIVE in a lump sum as soon as
practicable, but no later than 30 days, following the Termination Date. 
EXECUTIVE shall not be required to mitigate the amount of any payment provided
for in any of the provisions of this Paragraph 9 by seeking employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Paragraph 9 be reduced by any compensation earned by EXECUTIVE as the result of
consultancy with or employment by another entity, by retirement benefits, by
offset against any amount claimed to be owed by EXECUTIVE  to the COMPANY, or
otherwise.
 

--------------------------------------------------------------------------------

8.          Except as amended by this AMENDMENT, the EMPLOYMENT AGREEMENT shall
remain in full force and effect.
 
9.          This AMENDMENT may be executed by facsimile signature or PDF, in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this AMENDMENT as of date
first above written.
 

 
THE COMPANY:
     
MOTORCAR PARTS OF AMERICA, INC.
       
By:
     
Name:
   
Title:

 

 
EXECUTIVE:
 

 

   
SELWYN JOFFE





--------------------------------------------------------------------------------